Citation Nr: 1121829	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-44 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1956 to July 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which, respectively, denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus. 

In his October 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  Such a hearing was scheduled for February 2011, and the Veteran was so notified in December 2010.  However, he failed to report at his scheduled time.  The Board rescheduled the Veteran's hearing for May 2011, and he was so notified in April 2011.  However, the Veteran's representative withdrew his request for a hearing in May 2011.  Accordingly, the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he experiences bilateral hearing loss and tinnitus due to exposure to loud noises from gunfire during basic training, and that he received treatment for these disorders during his period of active service.  VA audiometric examination provided to the Veteran in September 2010 found that the Veteran did show bilateral hearing loss and tinnitus, with hearing loss in excess of the norm caused solely by aging, but an etiology could not be provided without audiometric records from the time of the Veteran's active service.  

In this regard, the RO has been unable to obtain the Veteran's medical service treatment records.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required to obtain the Veteran's service treatment records or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  In addition, VA has a heightened duty to assist a claimant in developing a claim when the Veteran's service treatment records are not available for any reason, including because they were destroyed in the fire at the National Personnel Records Center (NPRC) in the early 1970s.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA is very high.

The Veteran has indicated that he was treated during his period of active service for his hearing loss and tinnitus disorders.  In a June 2009 statement, he described that he had been treated at the base hospital in Ft. Hood, Texas in 1956 or 1957, while attached to the 502nd Administrative Office.  In a response to a request for more information, the Veteran indicated that his treatment took place at the Ft. Hood Ear Clinic in "late '56/early '57."  Then, in his October 2010 VA Form 9, he indicated that he was also treated during basic training at Ft. Chaffee, Arkansas, in 1957.  

In this regard, the RO prepared a Memorandum in November 2009 that detailed efforts undertaken to obtain the Veteran's service treatment records and concluded that these records were not available.  An initial request for the Veteran's complete service treatment records was submitted in June 2009, and later that same month a response was received from the records management center which indicated that the Veteran's service treatment records had been destroyed in the NPRC fire in the early 1970s.  The records management center suggested that a request be submitted using an M05.  In October 2009, the RO submitted a request under the M05 heading for any medical or dental records, Surgeon General Officers' reports, and any unit related sick or morning reports relevant to the 502nd Administrative Office.  The records management center responded that specific unit reports were not available and the AOJ could submit a new request for unit records under code 55.

In this regard, the records management center did not answer if Surgeon General Officers' reports were available or could be obtained based on the information provided by the Veteran.  Further, the RO did not follow up with a request under "code 55."  As such, the RO should follow up on these two deficiencies and obtain an answer as to whether or not any Surgeon General Officers' reports are available for the Veteran, or if any further information may be obtained using a "code 55."  

Furthermore, as clinical treatment records may have been maintained separately from his regular service treatment records, the RO should also submit a request for these records from the appropriate authority.  A request should also be made for any service treatment records showing clinical treatment of the Veteran at the Ft. Hood Hospital or Hearing Clinic, dating from 1956 to 1957.  The RO should also request any service treatment records that may show clinical treatment for the Veteran's ears from Ft. Chaffee, Arkansas, in 1957.

Finally, the Board has considered the September 2010 VA audiometric examination report in which the examiner noted an inability to provide an etiology for the Veteran's bilateral hearing loss and tinnitus could not be provided without audiometric records from the time of the Veteran's active service.  In this regard, the Board points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not consider the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  While the Veteran's service treatment records are not of record, the VA examiner did not address the Veteran's reported in-service acoustic trauma and/or relevant in-service symptoms in providing the negative opinion; rather, the examiner relied upon the absence of evidence.  As such, this opinion is inadequate, and a remand for an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus is necessary prior to deciding these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall request from the appropriate records custodian any alternate service medical treatment records.  Such a request should include the following, unless the RO/AMC shall determines that a different records custodian might have the records sought:

(A)	Follow up on the October 2009 request for any Surgeon General Officer's reports from the Veteran's period of active service.

(B)	Follow up on the October 2009 RMC indication that relevant unit record might be available via a "code 55" request.
(C)	Request any relevant clinical treatment records from the hospital or hearing clinic in Ft. Hood, Texas from 1956 to 1957.

(D)	Request any relevant clinical treatment records from Ft. Chaffee, Arkansas from 1957.

If these records are not available or do not exist, a reply to that effect is required and should be associated with the claims file.

2.  The RO/AMC shall obtain all VA medical treatment records showing treatment for bilateral hearing loss or tinnitus dating from March 2009, the most recent treatment records associated with the claims file.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

3.  The RO/AMC shall obtain an addendum to the September 2010 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner should indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion indicating whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus are related to his period of active service, to specifically include his asserted in-service acoustic trauma, hearing difficulties, and tinnitus.
In doing so, the examiner must acknowledge the Veteran's report and other lay evidence of a continuity of symptomatology since service.

If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional opinion.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


